Citation Nr: 1620468	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-49 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating (evaluation) in excess of 30 percent for generalized anxiety disorder with panic disorder and nervous stomach.   

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1981 to June 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter came before the Board in April 2014, at which time it was remanded for a video hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing in July 2014 and notified by letter on February 20, 2014.   The Veteran canceled the hearing on July 30, 2014.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance.  Thus, no further action is required to satisfy the Board's April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequent to certification, the Veteran or the AOJ) added evidence to the claims file, and these records were not reviewed by the AOJ with issuance of a supplemental statement of the case.  However, the representative waived review of the evidence by the AOJ and requested that the Board take jurisdiction and decide the appeal on its merits. 
 

FINDINGS OF FACT

1. The Veteran's service-connected psychiatric disorder is manifested by symptoms of anxious mood, agoraphobia, and panic attacks every two weeks, which results in occupational and social impairment with reduced reliability and productivity.

2. The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for generalized anxiety disorder with panic disorder and nervous stomach have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9400 (2015).

2. The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155 , 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings in General 

The Veteran requests a disability rating in excess of 30 percent for his psychiatric disorder.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In this case, the Veteran is seeking a higher rating for his service-connected generalized anxiety disorder with panic disorder and nervous stomach.  The Veteran's disability is rated under Diagnostic Code 9400 for generalized anxiety disorder.  Ratings under this code are assigned based on the general rating formula for mental disorders.

The current 30 percent rating is warranted for a psychiatric disorder that causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  The amended provisions apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).  Because the Veteran's claim was certified to the Board prior to August 4, 2014, the claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim must also be considered using the DSM-IV criteria.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of 

the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  Thus, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the actual degree of disability, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment than his assertions that a particular rating should be assigned.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating for Psychiatric Disorder

The Veteran is currently rated at 30 percent for his psychiatric disorder.  The Veteran contends that he is unable to work because his psychiatric disorder prevents him from working in enclosed areas without an easily accessible exit and he has trouble driving on major roads with traffic.  The Veteran further reported that he lived as a "virtual shut-in" in 2006-2007.  Additionally, although he reports hearing issues, he has difficulty attending audiology examinations, including in April 2009 where VA records show the Veteran canceled due to his severe agoraphobia.  He also canceled his July 2014 Board hearing due to his disorder. 

Supporting lay statements were submitted by the Veteran's friends, family, and other acquaintances.  The lay statements detail witnessing the Veteran's panic attacks, his inability to drive across bridges or use highways, and his inability to enter big businesses.  Specifically, Mr. G.W. stated that, as a passenger in the Veteran's car, he witnessed the Veteran take different, longer routes to avoid feeling "trapped" in traffic.  He also attested to switching places with the Veteran to drive across a bridge.  The Veteran's former boss, Mr. J.C., stated that he has driven the Veteran to several medical visits and that the Veteran was heavily medicated each time.  A family member, Mr. G.S., stated that the Veteran is unable to attend family functions because of his inability to be in small spaces and around many people.  He was unable to serve as a pallbearer in his grandmother's funeral because the church was too small.  Mr. J.W. attested to driving the Veteran to the hospital for chest pains which were determined to be the result of a severe panic attack. 

The Veteran's VA medical records from 2006 through 2012 have also been associated with the record.  A psychiatric note from November 2007 shows the Veteran was treated for complaints of increased anxiety.  He admitted to agoraphobia and his speech was pressured from anxiety.  The physician's clinical evaluation found that the Veteran had normal memory, an appropriate appearance and affect, normal thought content and processes, no suicidal or homicidal ideation, and fair insight and judgment, but an anxious mood and pressured speech.  In April 2008, it was noted that the Veteran was going to start a new medication for anxiety.  It was also noted that he was working as a Sunday School teacher.  

In November 2008, the Veteran presented for a medical check.  He reported improved anxiety on his new medication and denied agoraphobia at the time of the visit.  He was using Xanax (Alprazolam) only when attacks occurred.  He did not experience hopelessness, suicidal or homicidal ideation, and had a good appetite.  He had a neat appearance, calm behavior, good eye contact, fast but non-pressured speech, a good mood, a full range in affect, normal thought content and processes, normal perception, intact memory, concentration, and insight, and good judgment.  The physician assigned a GAF score of 65.  By December 2008, the Veteran had stopped the new medication because of adverse side effects, and he continued to use Xanax only as needed.

The Veteran was afforded a VA mental disorders examination in February 2009.  The examiner noted that outpatient records showed the Veteran was being treated for a panic disorder with agoraphobia, and that there had been a reduction of anxiety and a lessened need for medication.  The Veteran denied these improvements.  The examination results show that he had unremarkable psychomotor activity, spontaneous speech, appropriate affect, intact attention, normal orientation, unremarkable thought processes and content, good impulse control, and normal judgment, intelligence, and insight.  He did not have hallucinations, inappropriate behavior, ritualistic or obsessive behavior, homicidal or suicidal thoughts, problems with activities of daily living, or episodes of violence.  The examiner did note that the Veteran had an anxious mood and experienced panic attacks.  Regarding the Veteran's unemployment, he reported quitting his job at a temp agency in hopes of improving his employment and utilizing his business administration degree.  He stated that he can feel comfortable working at a potential job once he has reviewed the location for exits.  The examiner noted that the Veteran did not contend that his unemployment was due to the mental disorder's effects, and that the Veteran's mental disorder would cause the occasional decrease in work efficiency but with satisfactory functioning.  The examiner diagnosed him with panic disorder with agoraphobia and assigned a GAF score of 65. 

The Veteran was scheduled for a VA audiology rating examination in April 2009.  VA records show that he canceled the appointment due to his agoraphobia and requested that the examination be rescheduled to an outside facility that he can attend without experiencing an anxiety attack.  The record notes that the Veteran made the same request in 2005.  When seen by VA in May 2009 for medication management, the Veteran reported taking Xanax sometimes once a day, but sometimes going 2-3 days without needing any.  Other findings were similar to past exams, and a GAF score of 65 was assigned.  In July 2009, he reported some added stress from a custody situation with a grandchild, but he also reported that he had played guitar on a religious TV show and was proud that he gave a good performance without having a panic attack.  He continued to deny depression, hopelessness, and suicidal or homicidal ideations.  

A VA note dated in December 2009 showed the Veteran reported his mood was okay, but his panic attacks persisted, especially when he was under stress.  He tended to stay home after dark because he had more panic attacks when away from home at night.  Psychological testing was administered and his score of 6 was in the normal range.  A GAF score of 65 was again assigned.  

In March 2010, records show that the Veteran was managing his symptoms with medication.  He reported continued anxiety, but no suicidal ideation, psychosis, or unstable mood.  A clinical evaluation revealed calm behavior, good eye contact, an anxious mood, normal thought content and processes, normal perception, intact memory, and adequate insight, judgment, and impulse control.  The physician assigned a GAF score of 58. 

Records from VA mental status evaluations from January 2011, September 2011, and July 2012 show that the Veteran had a neat appearance, cooperative behavior, good eye contact, normal speech, rough to fair mood, full range affect, normal thought content and processes, intact memory and concentration, and good insight and judgment.  He did not have hallucinations, obsessions, delusions, paranoia, tremors or ataxia, or suicidal or homicidal ideation.  At all three visits, he complained of experiencing panic attacks every two weeks, occurring when he had to "come into town" or go into a big business (the July 2012 record identifies the panic attacks as "occasional").  He reported that he would experience more but he avoided trigger situations, including congested areas.  He was assigned a GAF score of 55 and diagnosed with panic disorder with agoraphobia.  In July 2012, the treating physician documented that the Veteran had the following strengths: insightfulness (aware of illness); motivated to change; employed; has supportive friends and family; has available spiritual support; has education; active partnership in Texas; and he made good use of treatment in the past.  

The Veteran was afforded another VA examination in April 2013.  The Veteran reported that he was in a romantic relationship and was raising his son's daughter.  He was about to be ordained as a minister and was active in his church.  He enjoyed gardening, music, playing in a band, and playing the piano, guitar, and harmonica.  The examiner noted that the Veteran has anxiety, but does not experience depressed mood, suspiciousness, panic attacks, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, abnormal speech, impaired judgment or abstract thinking, mood disturbances, difficulty in establishing and maintaining relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions, grossly inappropriate behavior, violent episodes, problems with activities of daily living, or disorientation of time or place. 

The examiner remarked that the Veteran's behavior does not match his report.  Specifically, she stated the Veteran reported taking four Xanax the day of the examination but demonstrated hypomanic behavior; behavior that is not normally associated with a "heavily medicated" patient.  The examiner noted that the Veteran has been taking Xanax for 10 years and that his medical records show he has refused other medications.  He presented with pressured speech that was tangential and circumstantial in thinking, which would increase when asked a question with which he was uncomfortable, such as whether his Xanax use had increased.  

Although the examiner noted that he has a diagnosis of panic disorder with agoraphobia, the examiner stated that the Veteran "may not be correctly diagnosed."  Moreover, the examiner opined that the Veteran's symptoms may stem from a drug-induced anxiety disorder.  In terms of the description that best summarized the Veteran's level of occupational and social impairment caused by his mental disorder, the examiner checked "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  She assigned a GAF score of 65.  

Because the examiner did not have the claims file for review prior to the April 2013 VA examination, a medical addendum was issued in January 2014.  A different psychologist reviewed the Veteran's claims file and determined that the examiner's diagnosis of panic disorder with agoraphobia is consistent with the Veteran's medical records and lay statements.  No in-person examination was conducted.  A second addendum medical opinion was obtained in March 2014 in which a different examiner reviewed the Veteran's file, the April 2013 examination, and the January 2014 addendum.  The examiner agreed with both findings and stated that service treatment and electronic medical records support a diagnosis of panic disorder with agoraphobia.  

In light of the lay and medical evidence above, the Board finds that the Veteran's symptoms during the period on appeal do not warrant a disability rating in excess of 30 percent.  In making its determination, the Board found the Veteran's VA treatment records and examinations highly probative.  The records and examinations showed that the Veteran did not experience the following symptoms: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment in short- or long-term memory; or impaired judgment; impaired abstract thinking.  While they did show that the Veteran experienced an anxious mood, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating.  See 38 C.F.R. § 4.7.  He has reported panic attacks only in certain situations and usually occurring twice per month.  He does not need anti-anxiety medication (Xanax) on a regular basis, and reportedly can go a few days without any medication.  Although he clearly experiences anxiety that increases in certain situations, this has not affected his ability to complete his activities of daily living, although he may adjust the type of business he frequents or the time that he shops.  Additionally, the evidence does not show that the Veteran has difficulty in establishing and maintaining work and social relationships.  Instead, records from July 2012 show that the Veteran had supportive family and friends.  This is reinforced by the numerous buddy statements submitted by friends, coworkers, and family in support of the Veteran's claim.  He was able to establish a romantic relationship in 2013 despite his anxiety.  

The Board considered the Veteran's lay statements and buddy statements.  Lay individuals are competent to report symptoms that are observable, like the Veteran's anxious behavior, difficulty driving in traffic or entering busy buildings, and his panic attacks.  See Layno, 6 Vet. App. 465, 470.  The statements did not show, however, that the Veteran experienced symptoms that warrant a disability rating higher than 30 percent.  Despite the Veteran's symptoms, which mean he has to make some adjustments in his life, he has a good social network, he was active in church teaching Sunday School and becoming ordained as a minister, and he remains able to engage in social activities such as playing in a band, including on television.  

For these reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his psychiatric disability.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected psychiatric disorder during the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The Veteran's psychiatric disorder is manifested by anxious mood, panic attacks every two weeks, and agoraphobia.  These manifestations and the resulting impairment are specifically accounted for under the General Rating Formula for Mental Disorders.  The Veteran has not alleged any other symptoms related to his psychiatric disorder that are not addressed by the rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has made a separate claim for TDIU, which is addressed below. 

TDIU Legal Standard

The Veteran is seeking entitlement to a TDIU based on his generalized anxiety disorder with panic disorder.  A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  His service-connected disabilities, with a combined rating of 40 percent, do not meet the requisite threshold including after combining disabilities that are properly considered as a single disability under the regulations.  See 38 C.F.R. § 4.16(a) (permitting, for example, multiple disabilities affecting a single body system to be considered as one disability for schedular TDIU purposes).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that Veteran's case in a different category than other Veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

TDIU Analysis

The Veteran contends that he is unable to work because his psychiatric disorder prevents him from working in enclosed areas without an easily accessible exit and he has trouble driving on major roads with traffic.  In April 2009, the Veteran stated his last job was six years prior as a mechanic.  He had difficulty working in the plant because he needed to be close to an exit, and was transferred to the shipping/receiving department because it was in an open area.  He developed a physical reaction to the materials that were used, however, and consequently underwent two emergency room treatments.  The Veteran further reported that he lived as a "virtual shut-in" in 2006-2007.  Additionally, although he reports hearing issues, he has difficulty attending audiology examinations, including in April 2009 where VA records show the Veteran canceled due to his severe agoraphobia.  He also canceled his July 2014 Board hearing due to his disorder. 

He has made no allegations that his tinnitus affects his employability in any way. 

At the February 2009 mental disorders examination, the examiner reported that there is no total occupational and social impairment due to his mental disorder nor was there reduced reliability and productivity, but there was the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  In other words, when the Veteran has increased anxiety and panic attacks, this will clearly affect his ability to function in any job.  This does not happen on a daily basis, however, so it falls into the "intermittent periods" category. 

VA records from January 2011 show that the Veteran's panic attacks were under control except when he goes into congested areas.  This would make it difficult to maintain employment in crowded areas.  However, this does not mean he is unable to obtain or maintain gainful employment, only that his options are limited by his preferences, and this does not equate to unemployability.  At the time, the Veteran was working as a locksmith apprentice.  

In July 2012, the Veteran reported that although medication has reduced the frequency and severity of his panic attacks, he is no longer able to work in many jobs due to his fear that he will experience a panic attack without a place to escape.  He further reported that he can work on homes or outdoors but many of these jobs are limited due to the slow economy.  The fact that the economy has limited the jobs he would prefer to take is not the same as finding his psychiatric condition renders him unable to work.  

At the April 2013 VA mental disorders examination, the Veteran reported that following military service, he worked in factories and construction, including as a mechanic and in a carpet warehouse.  He reported that he last worked for a temp agency in 2003.  Additionally, he noted he has a business degree.  The examiner summarized that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  Again, when he has periods of increased anxiety or panic attacks, these symptoms would affect his efficiency at work, but by his reports, these symptoms do not occur daily, and panic attacks are every couple weeks and largely managed by avoiding certain situations like heavy traffic and crowds.  

The Veteran submitted a statement in July 2014 from a doctor who, although he clearly stated the Veteran is not a patient of his, opined that the Veteran's anxiety and panic disorder has affected his ability to be gainfully employed.  First, this statement has very little probative weight since the doctor does not treat the Veteran and stated he has little details about the Veteran's condition.  Second, the Board does not dispute the Veteran's condition affects his ability to be gainfully employed, but that is not synonymous with an inability to be gainfully employed.

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose, 4 Vet. App. at 363.  While the Veteran experiences some occupational impairment as a result of his service-connected disabilities, the Board finds he is not unable to obtain or maintain gainful employment.  This determination is supported by the Veteran's statements.  Specifically, the Veteran has contended that he is able to work on homes or outdoors, as well as other locations where the exit is easily accessible.  The Veteran also reported that he was training to become a minister, and he has shown the ability to function in social settings such as Sunday School or playing in a band.  Because the record shows the Veteran was active in his church, this employment option would be accessible to him.  Thus, although there is some impairment as a result of the Veteran's service-connected disabilities, the facts of this case are not outside the norm.

The Board finds that the symptoms of the Veteran's service-connected disabilities are not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, including evidence demonstrating a worsening or increase in severity of the disability and the effect it has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory letter to the Veteran in November 2008 regarding his increased rating claim that satisfied these requirements. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, the Veteran's statements, and "buddy" statements submitted in support of the Veteran's claim.  The Veteran was also afforded VA examinations in February 2009 and April 2013 to assist in determining the Veteran's claims.  These examinations and opinions are adequate because they were performed by a medical professional, and were based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination.  

The Veteran's representative asserts the case must be remanded for a new examinations since it has been three years since the last one.  However, the Board concludes there is no need to remand this case for another examination because there is no objective evidence - nor any lay statements from the Veteran - suggesting that his condition has changed since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.  

The Board notes that a lay statement submitted in July 2014 was from a person who apparently works for the Social Security Administration, and she stated that Social Security had found him disabled.  However, on that lay statement, the Veteran noted that he has actually never filed for Social Security benefits and had dealt with this person due to benefits for a family member.  Thus, the Board has no duty to remand for records. 

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating greater than 30 percent for generalized anxiety disorder with panic disorder and nervous stomach is denied. 

Entitlement to a total disability rating based on individual unemployability is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


